--------------------------------------------------------------------------------

Exhibit 10.47


AMENDMENT No. 2
to
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


AMENDMENT No. 2 dated May 12, 2008 (“Amendment”) to AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT made as of the 25th day of May, 2004 (“Original
Agreement”) by and among THE SHERIDAN GROUP, INC., a Maryland corporation
(“Borrower”), BANK OF AMERICA, N.A. (the “Bank”), individually, as
Administrative Agent, Issuer and a Lender, and the other Lenders under the
Original Agreement.
 
RECITALS:
 
WHEREAS, Borrower, Lenders and Bank are party to the Original Agreement; and
 
WHEREAS, all capitalized terms used in this Amendment, unless otherwise defined
herein, shall have the meanings ascribed thereto in the Original Agreement;
 
NOW THEREFORE, the parties hereto, intending to be legally bound, agree that the
Original Agreement be, and it hereby is amended as follows:
 
1.             Amendment to Section 11.01 – Indebtedness.  Subsection 11.01(c)
shall be amended to read in full as follows:
 
(c)           Borrower will not, and will not permit any Subsidiary to, directly
or indirectly, amend or otherwise modify the terms of any Senior Secured Note
Documents (other than to provide for additional collateral and guarantors from
time to time, as required by the Senior Secured Note Documents).  Borrower will
not, and will not permit any Subsidiary to, directly or indirectly, declare,
pay, make or set aside any amount for redemption, repurchase or other payment in
respect of Senior Secured Notes, except that Borrower and any of its
Subsidiaries may:
 
(i)            make regularly scheduled payments required by the provisions of
the Senior Secured Notes, to the extent permitted pursuant to the Intercreditor
Agreement or other applicable agreement with the Agent and the Lenders; and
 
(ii)           repurchase Senior Secured Notes, in each instance, to the extent
that each of the following conditions shall have been satisfied:
 
(A)          no Default or Event of Default shall then exist or would exist
after giving effect thereto;
 
(B)           the Borrower shall have furnished to the Agent, not more than five
(5) Business Days after the end of each calendar month, a certificate of the
Chief Financial Officer of the Borrower showing (1) each such repurchase
consummated during such month, including a listing of the Senior Secured Notes
repurchased, the face value thereof and the consideration paid therefor (the
“Note Repurchases”); (2) total Note Repurchases made after the date hereof; and
(3) each resale of Senior Secured Notes consummated by the Borrower or any of
its Subsidiaries during such month, including a listing of the Senior Secured
Notes resold, the face value thereof and the consideration paid therefor; and
 
 
 

--------------------------------------------------------------------------------

 

(C)           the amount expended for Note Repurchases (including expenses)
after the date hereof shall not exceed $15,000,000 in the aggregate.
 
2.            Amendment to Section 13.01 – Defined Terms.  Section 13.01 shall
be amended by replacing the word “securities” in clause (a) of the definition of
“Restricted Payment” with the words “equity securities.”
 
3.            Representations and Covenants.  The Borrower certifies that all
representations and warranties of the Loan Parties contained in the Loan
Documents, including without limitation the schedules thereto, are true, correct
and complete in all material respects on and as of the date hereof, and that all
covenants and agreements made in the Loan Documents required to have been
complied with and fulfilled by the Loan Parties as of the date hereof have been
complied with and fulfilled in all material respects, and that no Default or
Event of Default is in existence on the date hereof.
 
4.            Ratification.  Other than as specifically set forth herein, the
Borrower hereby ratifies and confirms the Loan Documents and all instruments and
agreements relating thereto, and confirms that (a) all of the foregoing remain
in full force and effect, (b) each of the foregoing is enforceable against the
Borrower in accordance with its terms, and (c) the Borrower has no defenses,
claims or setoffs relative to the Loan Documents or its obligations thereunder.
 
5.            Authority and Enforceability.  Borrower hereby represents that:
 
(a)            It has full corporate power and authority to execute, deliver and
perform this Amendment; and
 
(b)           The Agreement, as amended hereby, constitutes Borrower’s legal,
valid and binding agreement, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity.
 
6.            Miscellaneous.  Article 15 of the Original Agreement is
incorporated herein by this reference and shall apply to this
Amendment.  Execution of this Amendment shall not constitute an agreement by the
Bank to execute any other amendment or modification of the Loan
Documents.  References to the Original Agreement in any document relating
thereto shall be deemed to include this Amendment.
 
7.             Counterparts; Electronic Execution.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Amendment.  Delivery of an executed counterpart of this Amendment by
telefacsimile or by electronic transmission in “pdf” or other imaging format
shall be equally as effective as delivery of an original executed counterpart of
this Amendment.  Any party delivering an executed counterpart of this Amendment
by telefacsimile or electronic transmission also shall promptly deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability and
binding effect of this Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
it to be executed by their duly authorized officers, all as of the day and year
first above written.
 



 
THE SHERIDAN GROUP, INC.
             
By:
/s/ Robert M. Jakobe
   
Name: Robert M. Jakobe
   
Title: Executive Vice President and CFO
   
11311 McCormick Road, Suite 260
   
Hunt Valley, Maryland  21031-1437
         
Phone:  (410) 785-7277
   
Fax:  (410) 785-7217


 
- 3 -

--------------------------------------------------------------------------------

 


AGENT AND LENDER:
BANK OF AMERICA, N.A.
             
By:
/s/ Michael Strigel
   
Michael Strigel
   
Vice President
         
Mail Stop:  PA7-188-11-01
   
1600 John F. Kennedy Blvd.
   
4 Penn Center, Suite 1100
   
Philadelphia, PA  19103
   
Phone:  (267) 675-0214
   
Fax:  (267) 675-0219


 
- 4 -

--------------------------------------------------------------------------------

 
 
LENDER:
WACHOVIA BANK, N.A.
             
By:
/s/ Lucy C. Campbell
   
Lucy C. Campbell, Senior Vice President
   
7 Saint Paul Street, 2nd Floor
   
Baltimore, MD  21202
   
Phone:  (401) 332-5245
   
Fax:  (401) 244-1236

 
 
- 5 -

--------------------------------------------------------------------------------